DETAILED ACTION
This office action is in response to the response filed on 11/29/2021.
Claims 1, 5-6, and 10-14 are pending of which claims 1 and 6 are independent claims of which claims 2-4, and 7-9 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS, filed on 09/24/2019, 07/01/2020, 08/18/2020, 09/21/2020, 05/03/2021 and 12/13/2021, is considered.
Allowable Subject Matter
Claims 1, 5-6, and 10-14 are allowed.
The following is the reason for allowing this application: the disclosures of the prior arts used in the office action taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with the PDSCH is received on the second time resource, and  the apparatus is not expected to receive the PDSCH on the first time resource, wherein the second time resource is configured as 14 OFDM symbols, and wherein the first time resource is smaller than the second time resource.

Claims 1, 5, and 12-14  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…scheduled by self-carrier scheduling: (i) the PDSCH is received on at least one of a first time resource or a second time resource, and (ii) 

Claims 6, 10-11  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 6,    “…receive an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI); and receive, based on the DCI, a physical downlink shared channel (PDSCH) in a cell configured in an unlicensed band, wherein based on the PDSCH being scheduled by self-carrier scheduling: (i) the PDSCH is received on at least one of a first time resource or a second time resource, and (ii) enhanced resource element groups (EREGs) of the EPDCCH received on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first .  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Suzuki (US Pub. No. 20150282134) discloses self carrier scheduling when cross carrier configuration is not realized. However the disclosure of  Suzuki taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with scheduled by self-carrier scheduling: (i) the PDSCH is received on at least one of a first time resource or a second time resource, and (ii) enhanced resource element groups (EREGs) of the EPDCCH received on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first time resource different from a second starting OFDM symbol of the second time resource, wherein based on the PDSCH being scheduled by cross-carrier scheduling: (i) the PDSCH is received on the second time resource, and (ii) the apparatus is not expected to receive the PDSCH on the first time resource, wherein the second time resource is configured as 14 OFDM symbols, and wherein the first time resource is smaller than the second time resource as specified in claims 1 and 6 in combination with other limitations recited as specified in claims 1 and 6.

Chen (US Pub.  20140092830) discloses mapping of resource elements to enhanced control channel elements. However the disclosure of Chen taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with receive an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI); and receive, based on the DCI, a physical downlink shared channel (PDSCH) in a cell configured in an unlicensed band, wherein based on the PDSCH being scheduled by self-carrier scheduling: (i) the PDSCH is received on at least one of a first time resource or a second time resource, and (ii) enhanced resource element groups (EREGs) of the EPDCCH received on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first time resource different from a second starting OFDM symbol of the second time resource as claimed in claims 1 and 6 in combination with other limitations recited as specified in claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476